Gaynor, J.:
We are not asked to review the evidence, but to reverse on an exception to the admission of evidence.' A former, employe of the plaintiff was a witness for the defendant, and the plaintiff was permitted to testify in rebuttal that he upbraided him for misappropriation of funds and brutally beating a boy in discharging him therefor. It is always relevant and material for a party to prove any fact from which it may be found that a witness of the other side is hostile to or biased against him (People v. Brooks, 131 N. Y. 321; Garnsey v. Rhodes, 138 id. 461; Lamb v. Lamb, 146 id. 317; Brank v. Stratton, 176 id. 150). It is not a collateral *641but a material and relevant matter, and the denial of the witness on cross-examination is therefore not conclusive.
The judgment should be affirmed.
Woodward, Jerks, Hooker and Miller, JJ., concurred.
Judgment and order affirmed, with costs.